Citation Nr: 1026424	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left knee condition.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to service connection for left knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service or 
for many years thereafter, and is not otherwise related to such 
service.

2.  Tinnitus is not shown to be causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in October 2007.  

As for the duty to assist, VA has obtained service treatment 
records, obtained private treatment records, afforded the Veteran 
a VA examination, and assisted the Veteran in obtaining evidence.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.     

Discussion

The Veteran contends that his bilateral hearing loss and tinnitus 
were caused by exposure to noise during service, specifically, 
that he was exposed to noise while wearing headsets and listening 
to Morse code.  The Veteran's DD Form 214 shows that he worked as 
a Morse Monitor.  The Veteran reports that he has played musical 
instruments since the age of 12, however, does not concede any 
post-service recreational or occupational noise exposure.  He 
reported that after service, he worked in customer service for 
United Airlines for 40 years.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold level 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  Regulation 38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 
3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  
	
The Veteran's service treatment records including his induction 
physical examination in August 1954 and his separation physical 
examination in August 1956 contain no evidence of complaints, 
treatment, or diagnosis of hearing loss or tinnitus. 

The Veteran underwent a VA audiology examination in November 
2007, at which he complained of hearing loss and constant 
tinnitus.  He reported that he was aware of hearing loss "about 
ten years ago."  He did not recall having hearing problems in 
service.  Tinnitus was reportedly present within ten years of 
leaving service; he did not recall having tinnitus in service.  
The Veteran denied a history of ear pathology or vertigo.  The 
Veteran further reported that he had played musical instruments 
since the age of 21.  On audiometric testing, pure tone 
thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
60
70
70
LEFT
30
55
65
80
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 32 percent in the left ear. 

Following examination and review of the Veteran's claims file, 
the examiner diagnosed the Veteran with tinnitus and mild to 
severe bilateral sensorineural hearing loss, worse in the left 
ear.  The examiner opined that the evidence demonstrates the 
Veteran's bilateral hearing loss and tinnitus had a later onset 
and are most likely associated with the aging process and the 
playing of musical instruments.  In providing the opinion, the 
examiner noted the Veteran's normal audiogram at induction and 
separation, suggesting normal hearing in both ears.  The examiner 
further noted that while the Veteran served as a Morse code 
operator, he was not involved in combat and did not appear to 
have been exposed to excessive noise.  Moreover, the Veteran 
himself indicated that he became aware of his hearing problems 
ten years prior to this examination and aware of tinnitus ten 
years after discharge from service.  The examiner also noted that 
the Veteran did not recall having either problem during service 
and or when working at United Airlines.  Finally, the Veteran 
used to play instruments in bands, and the examiner could not 
rule out that playing in the bands was not detrimental to the 
Veteran's hearing.    

In an October 2008 statement, the Veteran's wife reported that 
the Veteran's hearing has been a minor problem since they have 
met in 1956, however, progressed to the point where he is now 
very hard of hearing.  

The evidence shows that the Veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.  
However, there is no evidence showing a chronic condition in 
service.  While the Board recognizes the Veteran's wife's 
statement that the Veteran's hearing problem was minor when they 
met and continued to progress, the aforementioned VA examination 
demonstrates that the Veteran does not recall having hearing 
problems in service, or during the years subsequent to service 
when he worked as a customer service representative for United 
Airlines.  A clinically identifiable hearing disability was first 
noted in November 2007, more than 50 years after separation from 
service.  Furthermore, the only medical opinion of record as to 
the etiology of the Veteran's hearing loss does not indicate a 
causal relationship between the hearing loss and tinnitus 
disability and his time in service.  Without a medical opinion 
linking the Veteran's current disability to his service, there is 
no basis for granting service connection.  While the Veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the aforementioned, the Board concludes that service 
connection for bilateral hearing loss and tinnitus must be 
denied.  As reflected by the discussion above, the preponderance 
of the evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

The Veteran contends that he injured his left knee during 
service, specifically, during physical training while at Fort 
Bragg in 1955.  He further contends that he was treated at the 
Army medical center, provided physical therapy, and put on 
profile for two to three weeks thereafter, and has experienced 
left knee pain since the injury.  In addition, his wife contends 
that she has known the Veteran since 1956, and during the 
entirety of their relationship, the Veteran has complained of 
left knee pain.  See October 2008 statement from the Veteran's 
wife.  The Veteran's service treatment records are silent for any 
complaints, treatment or a diagnosis of a left knee disorder or 
injury; however, the Board cannot reject lay evidence simply 
because it is not accompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

Post-service private treatment records show that the Veteran was 
diagnosed with severe medial joint space degenerative arthritis 
in May 2004.  The Veteran was afforded a VA examination for his 
claim of a left knee disability in October 2007, resulting in a 
diagnosis of left knee arthritis.  A November 2007 VA examination 
addendum indicates that upon review of the Veteran's claims file, 
an examiner noted the Veteran's left knee degenerative arthritis, 
however, opined that the Veteran's left knee does not give a 
"clear history of being a consequence of military service."   

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the VA examiner who 
provided the October 2007 examination and subsequent November 
2007 addendum did not consider the Veteran's credible reported 
history, nor did he consider the aforementioned lay statement 
from the Veteran's wife, another VA examination is necessary.  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
left knee condition(s) which may be present.  
The claims folder should be made 
available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly post-
service treatment records. 

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is it at least as likely as not that any 
currently demonstrated left knee condition is 
the result of active service or any incident 
therein or, in the alternative, had its onset 
in service? 

A rationale for all opinions expressed should 
be provided.  

3.  Thereafter, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


